English, Judge :
This was an action of trespass on the case, brought by O. C. Herron, administrator of the estate of I. V. Denni-son, deceased, against tiie West Virginia & Pittsburgh Railroad Company, in which ten thousand dollars was claimed for injuries causing the death of said Dennison while he was engaged as a section hand in assisting in the removal of a tender from the track of the railroad, by reason of the bottom falling out of said tender, which had been wrecked. A verdict in his favor was rendered for five thousand five hundred dollars as such administrator.
The accident was the same in which Ilenry Skidmore was injured, and substantially the same testimony and the same rulings of the court appear in the record as in the case of Henry Skidmore against the same company, above decided, 41 W. Va. 293 (23 S. E. 713); and for the reasons slated in the opinion filed in said case, the judgment in this cause is reversed, the verdict is set aside, and a new trial awarded, with costs.